Citation Nr: 1314049	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to February 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  The Houston, Texas, VA RO currently has jurisdiction over the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 VA Form 9, the Veteran requested a videoconference Board hearing, which the representative noted in an April 2013 motion for remand for that hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for the next available videoconference hearing date.  The Veteran should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



